Me. Justice Aldeey
delivered the opinion of the court.
The partitioner appointed hy the District Court of Gfua-yama in proceedings for the administration of the estate of a community presented an amended report of the partition of the said estate and the parties in interest were allowed eight days within which to file objections if they so desired. At the instance of Ramón Pastor Diaz the time was extended to expire on October 25, 1920, at 9 a. m. Two days after that date the other parties moved the court to approve the report, inasmuch as Ramón Pastor Diaz had not filed any objections within the time allowed, and the court, considering that no objections had been made to the report and also that the division made by the partitioner was correct, approved the said report on October 27, 1920. On the following day a paper was filed in the office of the clerk of the court by Ramón Pastor Diaz objecting to the report of the partitioner because of the manner in which he had made the division. That paper was dated Ponce, October 25. On the 30th another paper was filed by Ramón Pastor Diaz, dated Ponce, October 28, moving for reconsideration of the ruling of Octobr 27 approving the report of the partitioner and alleging that on the 25th, within the time allowed him for objecting to the report, he registered in the post office of Ponce the paper containing his objections, and to prove this fact he exhibited an affidavit to that effect made by the clerk in charge of the registered mail in the post office of Ponce; that the said motion should have been received in Gfuayama on the morning of the 26th, for which reason the court should make an investigation of the matter and in the meantime stay the effects of its approval of the report of the partitioner, calling the court’s attention to sections- 322 and 140 of the Code of Civil Procedure. On November 30 the other parties moved the court to cause the execution of its order of October 27. After Ramón Pastor Diaz was no*90tified oí that motion lie opposed it and on December 13 the court overruled the motion for reconsideration made by Ra-món Pastor Díaz and also his objections, on the ground that a document is not considered as filed until it is presented in the office of the clerk of the court; that therefore his objections were filed after the expiration of the time allowed; and that although the court, in the exercise of its discretion, may relieve a party of the effects of a judgment or order when there are good reasons, after examining the objections made by Ramón Pastor Diaz to the report of the partitioner it concluded that they were not justified and decided to deny the reconsideration moved for; to overrule the objections; to leave its order of October 27 in full force and effect, and to order its execution. Prom that ruling Ramón Pastor Diaz took the present appeal and the other parties have moved for its dismissal on the ground that no appeal lies from an order denying the reconsideration of a former order from which an appeal could have been taken.
The order appealed from is only a denial of the reconsideration moved for by Ramón Pastor Diaz of the order of October 27, on the ground that the objections to the report of the partitioner were made too late because they were filed in the office of the clerk of the court on October 28, inasmuch as the filing must be considered as of that date and not as of the date of the mailing of the document in Ponce, this doctrine being supported by the cases of Patxot v. Nadal et al., 19 P. R. R. 350; Oronoz v. Montalvo et al., 20 P. R. R. 254; Delgado et al. v. Hutchison, 20 P. R. R. 452, and Alvarez v. Successors of C. & J. Fantauzzi, 27 P. R. R. 488; and on the further ground that the court did not find sufficient reasons in the objections for exercising its discretion under section 140 to relieve Ramón Pastor Diaz of the effects of the order which he seeks to have reconsidered. This being the scope of the order appealed from, an appeal from the order of December 13 denying reconsideration does not lie. *91A. Hartman & Co. v. Cividanes, 28 P. R. R. 29; Ex parte Boerman, 28 P. R. R. 76.
For the foregoing reasons the motion for dismissal of the appeal is sustained.

Appeal dismissed.

Chief Justice Hernández and Justices Wolf, Del Toro and Hutchison concurred.